Citation Nr: 0613460	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from January 1955 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  The veteran died in March 1987 from cardio-respiratory 
failure due to metastatic bronchogenic carcinoma.  

2.  The veteran is not shown to have service in the Republic 
of Vietnam and is not presumed or shown to have been exposed 
to herbicides during his naval service.  

3.  The veteran's metastatic bronchogenic cancer did not 
initially manifest until decades after his service in the 
navy had ended and is unrelated to his naval service, and the 
veteran did not have any disability of service origin which 
contributed substantially and materially to his death, or 
hasten it, or otherwise aid or lend assistance to it.  

4.  At his death the veteran had no pending claim or pending 
appeal for VA benefits.   




CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2005).  

2.  The appellant has no derivative claim for accrued 
benefits.  38 U.S.C.A. §§ 5101 and 5121 (West 2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Here, the appellant was notified of the VCAA in June 2002, 
prior to the rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant, the 
veteran's wife, did not cite the law and regulations 
governing nor describe the type of evidence necessary to 
establish an effective date.  Despite this, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board considers a question not addressed 
by the RO, the Board must consider whether the veteran will 
be prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the claim, any 
questions as to the appropriate effective date are rendered 
moot.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  A statement from the attending 
physician, who presided at his death, is also on file.  

There is nothing which suggests that the veteran ever sought 
or received VA treatment, evaluation or hospitalization.  

The more recent statements and correspondence from the 
appellant do not make reference to or otherwise mention any 
additional treatment from other sources (e.g., private or 
non-VA, etc.).  

Further, although offered, the appellant declined her 
opportunity for a hearing to provide oral testimony in 
support of her claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Governing Laws and Regulations and Legal Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2002).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2) which manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Respiratory 
cancers, including cancer of the lung, becoming manifest to a 
degree of disability of 10 percent or more are diseases 
listed at 38 U.S.C.A. § 1116(a)(2)(F) (2002).  See also 
38 C.F.R. § 3.309(e).  

Previously, 38 C.F.R. § 3.307(a)(6)(ii) provided that:

The diseases listed at Sec. 3.309(e) shall have 
become manifest to a degree of 10 percent or more 
at any time after service, except that [] 
respiratory cancers [shall become manifest] within 
30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active 
military, naval, or air service. 

However, 38 U.S.C. § 1116(f), as added by § 201(a) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103, 115 Stat. 976 (2001); (H.R. 1291) (Dec. 
27, 2001) removed the 30 year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure (although also authorizing the Secretary of the 
Department of Veterans Affairs for a study on the issue of 
re-limiting presumptive service connection).  

Previously, under 38 C.F.R. § 3.307(6)(iii), it was only 
after it was shown that a veteran had a disease presumed to 
be related to herbicide exposure (listed at 38 C.F.R. 
§ 3.309(e)) that the presumption of exposure attached.  

However, § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001); (H.R. 1291) (Dec. 27, 2001) has changed this such 
that the presumption attaches even before a determination is 
made as to whether the disease is one presumed to be related 
to herbicide exposure.  

38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines, in 
regulations prescribed under this section, warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3). 

The Secretary has determined, on the basis of sound medical 
and scientific evidence, that a positive association does not 
exist between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of colon or urinary bladder 
cancer in humans.  See 64 Fed. Reg. 56232, 59237 and 59243, 
November 2, 1999.  

In VAOGCPREC 18-97 it was held that presumptive service 
connection may not be established under 38 U.S.C. § 1116 and 
38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure, if 
the cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure.  Evidence 
sufficient to support the conclusion that a cancer listed in 
section 3.309(e) resulted from metastasis of a cancer not 
associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. 
§ 3.307(d).  Further, evidence that a veteran incurred a form 
of cancer which is a recognized cause, by means of 
metastasis, of a cancer listed in 38 C.F.R. § 3.309(e) 
between the date of separation from service and the date of 
onset of the cancer listed in section 3.309(e) may be 
sufficient, under 38 U.S.C. § 1113(a) and 38 C.F.R. 
§ 3.307(d), to rebut the presumption of service connection.  

Analysis

In this case, the veteran died in March 1987, at the age of 
53, of cardio-respiratory failure due to metastatic 
bronchogenic cancer.  At his death service connection was not 
in effect for any disability.  In fact, he had never filed a 
claim for VA disability compensation during his lifetime.  

The veteran's DD 214 and his SMRs do not show that he served 
or was ever in the Republic of Vietnam.  So, he is not 
presumed to have been exposed to herbicides during his naval 
service.  

The veteran's SMRs are negative for any cancer and there is 
no clinical evidence of cancer within the first year after 
naval service.  In fact, it is not contended that his fatal 
cancer first manifested either during naval service or within 
one year after service discharge in April 1974.  

Rather, the appellant has submitted two pieces of evidence.  
The first is a statement from a private physician which 
merely attests to the fact that the veteran died in March 
1987 due to pulmonary cancer.  The second is a "Letter of 
Appreciation" given the veteran upon the occasion of his 
April 1974 release from active duty.  The appellant states 
that this letter shows that the veteran "serve in-water and 
in-land active military services to the Armed Forces of the 
United States of American during Vietnam Era [sic]." 

However, a close reading of the Letter of Appreciation shows 
only that he served in the Navy during the Korean and Vietnam 
Conflicts but does not show that he served in or around the 
waters of Vietnam.  A listing of his commands was recorded 
and none were overseas.  

The Board is aware that the veteran's DD 214 indicates that 
the veteran had 11 months of "foreign and/or sea service" 
but the DD 214 does not show that he received any awards or 
decorations indicating that he was ever in or stationed in 
Vietnam.  While the Letter of Appreciation also indicates 
that he received the National Defense Service Medal, this 
award does not mean that the veteran served in a foreign 
country but only that he served during a time of military 
conflict, and not where he served.  

Similarly, a thorough review of the veteran's SMRs, including 
his dental records, does not indicate that he ever sought or 
received any medical treatment in Vietnam.  

The essential basis of the appellant's claim is that she 
believes the veteran's terminal cancer was due to inservice 
exposure to herbicides in the Republic of Vietnam.  However, 
there is no evidence which corroborates the contention that 
he was ever in Vietnam.  

Therefore, the appellant's allegations, alone, 
are not sufficient to support her claim.  

Here, the lung cancer did not manifest until many years after 
naval service and there is no medical evidence establishing 
or even suggesting that it was of service origin or in any 
way related to the veteran's naval service.  

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  

Accrued Benefits

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 "compels 
the conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  This comports with the Federal Circuit's 
decision in Zevalink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
which held that a surviving spouse's "accrued benefits claim 
is derivative of the veteran's claim" and so concluded that, 
absent unconsidered new and material evidence in the file as 
of the date of death, a surviving spouse could only receive 
accrued benefits based on "existing ratings and decisions" 
and could not reopen and reargue a claim.  Zevalink, at 1241-
42.  "Thus, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.  Just as the 
surviving spouse in Zevalink [v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996)] could not reopen the veteran's accrued benefits 
claim, so [] the surviving spouse may not file an accrued 
benefits claim in lieu of the veteran."  Jones, at 1300.

Here, at the veteran's death there was no claim pending for 
any VA benefit.  During his lifetime he had never filed for 
VA disability compensation benefits.  So, there was no 
unresolved claim and no claim was pending at his death.  

Because there was no pending claim or pending appeal at the 
veteran's death, there is no valid claim for accrued 
benefits.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for accrued benefits is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


